DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, claim limitations recite “a method for device commissioning with a bluetooth comprising: pairing a smart phone with a thermostat having bluetooth capability; doing a handshake with the thermostat to confirm pairing and communication; querying an app on the smart phone for an ISU (installation setup); confirming the ISU; querying and transferring an address number from the thermostat to the cloud or smart phone; and registering the thermostat at a cloud with the app of the smart phone” is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter with the following.
How to interface of function to perform pairing a smart phone with a thermostat having bluetooth capability which provided in relation for doing a handshake with the thermostat to confirm pairing and communication; querying an app on the smart phone for an ISU (installation setup).
Claim limitations as being indefinite for failing to particularly point out and distinctly claim the subject matter which was not provided the step or structure function to perform doing a handshake with the thermostat to confirm pairing and communication; querying an app on the smart phone for an ISU (installation setup); confirming the ISU; querying and transferring an address number from the thermostat to the cloud or smart phone; and registering the thermostat at a cloud with the app of the smart phone. Therefore, claim limitation clearly as being indefinite for failing to particularly point out and distinctly claim the subject matter (Suggestion, see pages 12-22 of the original specification).
Claim 19, claim limitations recited “a communication layout comprising: a thermostat having bluetooth communication capability; a first smart phone that operates as a gateway between the thermostat and the cloud; and a second smart phone that receives and sends messages to the cloud that receives and sends the messages from the second smart phone to the thermostat via the first smart phone” is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter with the following.
Which is a function to provide a thermostat having bluetooth communication capability to perform a second smart phone that receives and sends messages to the cloud that receives and sends the messages from the second smart phone to the thermostat via the first smart phone.
What is the step and structure in relation for a first smart phone that operates as a gateway between the thermostat and the cloud to provide of perform to a second smart phone that receives and sends messages to the cloud that receives and sends the messages from the second smart phone to the thermostat via the first smart phone (Suggestion, see pages 18-26 of the original specification).

Note: The prior art of Fang et al. (US Pub No. 2020/0037004) disclosed gateway device and system and method for use of same that cited for rejection after 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph corrected.

Fang (US Pub No. 2021/0176502) discloses thermostat and system and method for use of same that cited for rejection after 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph corrected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646